HARR|S BEACH §

Anomcvs Ar LAW

 

U.S. D|STR|O' COURT - N.D. OF N.Y.

  

UN|TED STATES DISTRICT COURT

NoRTHERN DlsrRlcT oF NEW YoRK MAR 0 5 2919

.-...`.._____.

   

 

___ t

HEATHER scHMlDT, M.D., AT --`OCLUCK`
!ohn M Domurad, Clerk - Utica

 

 

 

 

Plaintiff,
STIPULATION AND ORDER
-Vs_
Case No. lS-CV-355 (DNH/DJS)
CLIFTON F|NE HOSPITAL, ROBERT SEAMON,
AND WALTER TODD.,

Def`endants.

 

Pursuant to Ru|e 4 l (a)( l ) of the Federal Rules oi`Civil Procedure, it is hereby stipulated and
agreed, by and between the undersigned, the attorneys of record for all of the parties to the above-
entitled action, that whereas no party hereto is an infant, incompetent person for whom a committee
has been appointed or conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, discontinued on the merits and with
prejudice, without costs to any party as against the other.

Dated: March 4, 2019 Dated: March 4, 2019

HARRIS BEACH PLLC THE BARNA LAW FIRM, P.C.

s/Daniel J. Moore

Daniel .l. Moore

Allo)'neysfo)' Defe)zdant s

99 Garnsey Road

Pittsford, New York 14534
Telephone: (585) 419-8800

Fax: (585) 419-8817
E-Mail: dmoore a harrisbeach.com

HoN o z\/lD‘N H
UnitedS¢/ tes Di tric udge
Date:March,2019

 

 

 

 

s/James F. Barna

James F. Barna
A!torneysfor PIainl[/f
C|ovemook

9 Rippleton Road
Cazenovia, New York 13035
Telephone: (3 l 5) 440-6950

E-Mail: ibarnal@twcny.rr.com

 

